PRESIDING JUSTICE McCULLOUGH, specially concurring: I write this special concurrence only to express my disagreement with the majority’s determination as to the continued vitality of “Carroll and its progeny.” 355 Ill. App. 3d at 274. The facts in this case involve a claimant whose contract of employment was made in Illinois and not interrupted by any termination of the employment. Carroll is easily distinguished. In Carroll, the claimant’s driver position in the Chicago, Illinois, terminal was eliminated. He was given a bid list and did bid for a job in Nebraska. In United States Steel Corp. v. Industrial Comm’n, 161 Ill. App. 3d 437, 442, 510 N.E.2d 452, 455 (1987), we held that “[wjhere an Illinois employer recommends or gives an employee notice of a possible job in another State, the contract of employment is not entered into in Illinois.” In Youngstown, the supreme court decided employment did cease in Illinois but discussed claimant being employed by the same employer in Indiana, the same job, and given credit for seniority. I submit that the Carroll factors are appropriate and do not conflict with Youngstown. In Youngstown, the supreme court stated: “It is unnecessary for this court to make the technical determination of the last act necessary to give validity to the contract, since the totality of the arrangements for reemployment occurred in the State of Indiana.” Youngstown Sheet & Tube Co. v. Industrial Comm’n, 79 Ill. 2d 425, 433, 404 N.E.2d 253, 257 (1980). The supreme court then reviewed factors considered in finding that Illinois lacked jurisdiction. In the instant case, claimant was not terminated, furloughed, et cetera, but requested a transfer and his employment was continuous and uninterrupted. In Carroll and Rankins, the employment was not continuous and uninterrupted. In this case, claimant could have remained in his present job and location. In Carroll, claimant, because of restructuring, lost his job in Chicago and bid on a similar position in Nebraska. The factors set forth in Carroll are not in conflict with Youngstown. The supreme court in Youngstown discussed various factors, as did Carroll, in determining the “totality of the arrangements for reemployment.”